OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR HERNANDEZ.
Entiendo que en el presente recurso no hay envuelta pro-piamente otra cuestión legal que la de error en la aprecia-ción de las pruebas por la Corte de Distrito ele A recibo. Pisas pruebas han sido contradictorias, pues mientras unas, las do la parte demandante tienden a demostrar la nulidad del tes-tamento otorgado por Dominga Butler en 3 ele febrero dé 1915, por falta de capacidad de la testadora y de formali-dades legales, otras, las de la parte demandada tienden a *93demostrar que tenía dicha capacidad y se han llenado suficien-temente las formalidades exigidas por la ley. El Juez de Are-cibo dirimió el conflicto en sentido favorable a la validez del testamento declarando sin lugar la demanda por la sentencia apelada y no vemos que en la apreciación de las pruebas haya procedido con pasión, prejuicio,, parcialidad o manifiesto error. A la parte actora incumbe tanto por derecho sustantivo como por derecho procesal justificar cumplidamente su acción y si hubo deficiencia en sus pruebas, para poder obtener una-sentencia favorable tal circunstancia, no abona la celebración de un nuevo juicio, habiendo expresado como expresó la tes-tadora por medio ele un documento público válido prima facie su última voluntad, cuya eficacia debe sostenerse a no haber en contrario una prueba convincente y concluyente que la destruya.
Estimo que procede la confirmación de la sentencia ape-lada y estoy autorizado para consignar que mi compañero,' el Juez Asociado Sr. Aldrey; está conforme con los puntos de vista que dejo expuestos.